The respondent has moved to dismiss the appeal herein on the ground that no transcript has been filed within the time allowed.
[1] It appears, by certificate of the county clerk, that notice of appeal was filed on June 2, 1932, that no proceedings have been begun for the preparation or settlement of either a transcript or a bill of exceptions, that no such proceedings are pending, and that the time therefor has expired. The motion should be granted. (People v. Berkeley Chiropractic College,103 Cal.App. 139 [283 P. 981].)
The appeal is dismissed.
  Marks, J., and Jennings, J., concurred. *Page 80